DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Response to Amendment
The amendment filed on March 3, 2021 in response to the previous Office Action (11/05/2020) is acknowledged and has been entered.
	Claims 1 – 2 and 4 – 20 currently pending.
	Claim 3 cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

 Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 02/03/2020. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 5, 7 – 8 and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) or alternatively 102(a)(2) as being anticipated by EP 3029520 A1 (hereinafter Kim).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Kim discloses a camera module comprising: a lens barrel (130) comprising at least one lens (figs. 1; ¶39: lens unit (130) may be a lens barrel; lens unit (130) may accommodate one or more lenses); a bobbin (144) configured to accommodate the lens barrel therein (figs. 1; ¶40: bobbin (144) coupled to a peripheral surface of the lens unit (130) to fix the lens unit); and a fixing part (190) disposed between the lens barrel and the bobbin to inhibit the lens barrel from being separated from the bobbin (fig. 2; ¶47-48: adhesive material (190) thus coated may be cured to fix the bobbin (144) and the lens unit), wherein an inner surface of the bobbin, which is in surface contact with the fixing part, comprises a bobbin rib provided so as to protrude the inner surface of the bobbin is in contact with the fixing part and comprises parts protruding towards the lens barrel), wherein the lens barrel comprises an upper surface and a lower surface (see figs.1), wherein the lens barrel comprises an indented portion (see fig. 2) that is indented radially away from the bobbin (see fig. 2), the indented portion being disposed above a lowermost portion of the fixing part and closer to the upper surface of the lens barrel than it is to the lower surface of the lens barrel (see figs. 1 – 2); wherein the bobbin comprises an upper surface and a lower surface (fig. 1 – 2: top and bottom of bobbin); wherein the inner side surface of the bobbin comprises: an upper portion (144a, 144d) that meets the upper surface of the bobbin; a lower portion (144c) that meets the lower surface of the bobbin, and wherein the inner side surface of the bobbin is flat, in a first direction perpendicular to the upper surface of the bobbin, from the bobbin rib to the lower portion and from the bobbin rib to the upper portion, such that the bobbin rib is only provided a single time on the lens barrel in the first direction (the bobbin has flat surfaces between each rib in a perpendicular direction from the upper surface of the barrel (see figs. 1-2).

Regarding claim 2, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the bobbin rib comprises a plurality of bobbin ribs (144b/144c) spaced apart from each other by a constant distance on an inner side surface of the bobbin (fig. 1), and wherein the inner side surface of the bobbin is flat, in the first direction, from each bobbin rib of the plurality of bobbin ribs, respectively, to both the lower portion of the bobbin and to the upper portion of the bobbin, such that the see fig. 1; a bobbin on each side).

Regarding claim 4, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the fixing part comes into contact at one end surface thereof with the inner side surface of the bobbin, and also comes into contact at a remaining end surface thereof with an outer side surface of the lens barrel (¶48; figs. 2, the adhesive material (190) may be coated on an entire contact area between the bobbin (144) and the lens unit).

Regarding claim 5, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the lens barrel comprises a lens barrel rib (131) provided so as to protrude radially outwards from an outer side surface thereof (fig. 1-2; ¶50-51: lens unit (130) may further include at an upper surface a flange unit (131) protrusively formed outwardly or from an upper peripheral surface of the lens unit), wherein the outer side surface of the lens barrel comprises an upper portion that meets the upper surface of the lens barrel and a lower portion that meets the lower surface of the lens barrel, and wherein the outer side surface of the lens barrel is flat, in the first direction, from the lens barrel rib to the lower portion and from the lens barrel rib to the upper portion  (figs. 1-2, the inner surface of the bobbin is in contact with the fixing part and comprises parts protruding towards the lens barrel; the barrel has flat surfaces between each rib in a perpendicular direction from the upper surface of the barrel (see figs. 1-2). 

the bobbin 144 has multiple slopes (first slope being the side surface, second slope being 144b) (see figs. 2).

Regarding claim 8, Kim disclose all of the aforementioned limitations of claim 7. Kim also teaches the indented portion of the lens barrel and the first sloped portion of the bobbin have corresponding but opposite shapes to each other and are located at different heights from each other (lens barrel have opposite shapes of the bobbin (see figs. 2). The heights are also different).

Regarding claim 10, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the fixing part comprises ultraviolet (UV) curing epoxy (¶47).

Regarding claim 11, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the fixing part comprises thermosetting epoxy (¶47).

Claim 12 is rejected for the same reasons as claim 1, supra. Kim also teaches wherein the outer side surface of the lens barrel comprises an upper portion that meets the upper surface of the lens barrel and a lower portion that meets the lower surface of the lens barrel, and wherein the outer side surface of the lens barrel is smooth, in the see figs. 1-3).).

Regarding claim 13, Kim disclose all of the aforementioned limitations of claim 12. Kim also teaches wherein the bobbin comprises a first sloped portion and a second sloped portion located closer to a lower surface of the bobbin than is the first sloped portion, and wherein the first sloped portion has a larger slope than the second sloped portion does (see rejection of claim 7 and 8 and see figs. 2).

Regarding claim 14, Kim disclose all of the aforementioned limitations of claim 12. Kim also teaches wherein the fixing part comprises ultraviolet curing epoxy or thermosetting epoxy (¶47).

Regarding claim 15, Kim disclose all of the aforementioned limitations of claim 13. Kim also teaches the indented portion of the lens barrel and the first sloped portion of the bobbin have corresponding but opposite shapes to each other and are located at different heights from each other (see rejection of claim 7-8 and see figs. 2-3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses all the aforementioned limitations of claim 5. The combination fails to explicitly disclose wherein the lens barrel rib has a sinusoidal cross-sectional shape. Kim disclose a lens barrel rib (131) that limits movement of the barrel in relation to the bobbin. The limitations in claim 6 do not define a patentable distinct invention over that in Kim since both the invention as a whole and Kim are directed to prevent the lens barrel accommodated within the bobbin from undergoing predetermined displacement. The shape of the lens rib presents no new or unexpected results. Therefore, to have the lens rib have a sinusoidal shape would have been routine experimentation and optimization in the absence or criticality. 

Claims 9 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of KR 2015-0123004 (hereinafter Lee).
Regarding claim 9, Kim disclose all of the aforementioned limitations of claim 1. Kim also teaches further comprising: a first coil (142) provided on an outer peripheral surface of the bobbin (fig. 1; ¶40-41); a first magnet (141) disposed so as to face the first coil (fig. 1; ¶40-41); a housing (143) configured to support the first magnet (fig. 1; ¶40-41); a base (112) disposed below the bobbin (fig. 1; ¶44); and a printed circuit board (170) seated on the base (fig. 1; ¶44). Kim fails to explicitly disclose upper and lower elastic members coupled to the bobbin and the housing; a plurality of support members configured to support the housing so as to be movable in second and third directions, which are orthogonal to the first direction, relative to the base;.


Claim 16 – 17 are rejected for the same reasons as claim 9, supra.

Regarding claim 18, Kim in view of Lee disclose all of the aforementioned limitations of claim 16. Kim also teaches wherein the bobbin comprises a first sloped portion and a second sloped portion located closer to the lower surface of the bobbin than is the first sloped portion, and wherein the first sloped portion has a larger slope than does the second sloped portion does (see rejections of claims 7-8 and see figs. 2).
Regarding claim 19, Kim in view of disclose all of the aforementioned limitations of claim 16. Kim also teaches wherein the fixing part comprises ultraviolet curing epoxy or thermosetting epoxy (¶47).

Regarding claim 20, Kim disclose all of the aforementioned limitations of claim 18. Kim also teaches the indented portion of the lens barrel and the first sloped portion see figs. 2 and rejections of claim 8).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698